
	
		I
		111th CONGRESS
		1st Session
		H. R. 3698
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize grants to State and local law enforcement
		  training centers to provide training to State and local law enforcement
		  agencies and officers to communicate with telecommunications carriers in
		  emergency situations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Kelsey Smith Law Enforcement Training Grant Program
			 Act.
		2.Training law
			 enforcement to effectively communicate with telecommunications carriers in
			 emergency situations
			(a)Grant
			 program
				(1)In
			 generalSubject to the availability of appropriations to carry
			 out this section, the Attorney General shall award grants to State and local
			 law enforcement training centers to provide annual training to State and local
			 law enforcement agencies and officers to effectively communicate with
			 telecommunications carriers in emergency situations, including situations
			 involving missing persons and child abductions.
				(2)Use of
			 grantTraining provided with a grant under this section shall
			 include training on how to access contact information for, and request call
			 location information of a user of a commercial mobile service from, a
			 telecommunications carrier to respond to such user’s call for emergency
			 services or to respond to an emergency situation that involves the risk of
			 death or serious physical harm.
				(3)Grant
			 periodEach grant awarded under this section shall be for a
			 2-year period.
				(b)Selection of
			 grantees
				(1)Application
			 deadlineNot later than 6 months after the date of enactment of
			 this Act, each State or local law enforcement training center desiring a grant
			 under this section shall submit to the Attorney General an application for a
			 grant under this section at such time, in such manner, and containing such
			 information as the Attorney General may require.
				(2)Award
			 deadlineThe Attorney General shall award grants under this
			 section not later than 8 months after the date of the enactment of this
			 Act.
				(3)PriorityIn selecting State and local law
			 enforcement training centers to receive grants under this section, the Attorney
			 General shall give priority to applications from training centers that serve
			 State or local law enforcement agencies that demonstrate the greatest need for
			 the training described in
			 subsection (a)(2).
				(c)ReportsNot later that 3 months after the end of
			 the 2-year grant period, each State or local law enforcement training center
			 receiving a grant under this section shall submit to the Attorney General a
			 report summarizing the training program carried out with such grant, including
			 the strengths and weaknesses of the program and any recommendations for
			 continuation of the program.
			(d)DefinitionsIn this section—
				(1)the term commercial mobile
			 service has the meaning given such term in section 332(d) of the
			 Communications Act of 1934 (47 U.S.C. 332(d));
				(2)the term emergency services
			 has the meaning given such term in section 222 of such Act (47 U.S.C. 222);
			 and
				(3)the term telecommunications
			 carrier has the meaning given such term in section 3 of such Act (47
			 U.S.C. 153).
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $40,000,000 for each of the fiscal years 2010 and 2011.
			
